Per Curiam.

While the evidence clearly warrants a finding that the contract was unconscionable (Uniform Commercial Code, § 2-302), we are of the opinion that plaintiff should recover its net cost for the refrigerator-freezer, plus a reasonable profit, in addition to. trucking and service charges necessarily incurred and reasonable finance charges.
The judgment should be unanimously reversed, without costs, and a new trial ordered limited to an assessment of plaintiff’s damages and entry of judgment thereon.
Concur — Schwartzwald, Fanelli and Beckinella, JJ.
Judgment reversed, etc.